DETAILED ACTION
Applicant’s amendment and arguments filed February 3, 2022 is acknowledged.
Claims 9-15, 17-19, 25, 30, 32, and 34 have been amended.
Claim 8 is cancelled.
Claims 1-7 and 9-34 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on February 3, 2022 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-34 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Non-Patent Literature - “Study on enhanced Voice over LTE (VoLTE) performance” – 3GPP TR 26.959 v15.0.0) in view of Oyman et al. (hereinafter Oyman) (U.S. Patent Application Publication # 2019/0274186 A1).
Regarding claims 1, 29, 31, and 33, 3GPP teaches and discloses an apparatus and method for increasing network coverage for a Voice-over-Internet Protocol (VoIP) (UE1, figure 4.2; page 8) and a second UE (UE2, figure 4.2; page 8), comprising: 
negotiating, between the first UE and the second UE, a codec configuration to use in the VoIP session between the first UE and the second UE (page 8, section 4.2.2; teaches negotiating a codec between UE1 and UE2; figure 4.2); 
transmitting, by the first UE to the second UE, a maximum end-to-end packet loss rate (PLR) that the first UE can tolerate for received media given the negotiated codec configuration (page 8, section 4.2.2; teaches transmitting a MaxPLR between UE1 and UE2; figure 4.2); 
receiving, at the first UE from the second UE, a maximum end-to-end PLR that the second UE can tolerate for received media given the negotiated codec configuration (page 8, section 4.2.2; teaches receiving a MaxPLR between UE1 and UE2; figure 4.2); and 
negotiating, at the first UE, a distribution of the maximum end-to-end PLRs among respective uplinks and downlinks at the first UE and the second UE (pages 18-19, sections 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2), wherein negotiating the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks comprises: receiving, at the first UE from the second UE, an offer that includes the maximum end-to-end PLR that the second UE can tolerate for received media, a proposed uplink PLR to be requested from a serving base station of the second UE, and a proposed downlink PLR to be requested from the serving base station of the second UE; and transmitting, by the first UE to the second UE, an answer (pages 18-19, sections 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-31, section 8.2.3.1, 8.2.3.2, and 8.2.3.3; figure 8.5).
However, 3GPP may not expressly disclose a proposed maximum uplink PLR and a proposed maximum downlink PLR to be requested; and an agreed maximum downlink PLR and an agreed maximum uplink PLR to be requested (although 3GPP does teach and suggest a negotiated distribution of MaxPLR among the UL and DL; page 30-31, section 8.2.3.1, 8.2.3.2, and 8.2.3.3; figure 8.5). 
Nonetheless, in the same field of endeavor, Oyman teaches and suggests a proposed maximum uplink PLR and a proposed maximum downlink PLR to be requested; and an agreed maximum downlink PLR and an agreed maximum uplink PLR to be requested ([0136]; [0140]; [0141]; teaches negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR; UL MaxPLR and DL MaxPLR; [0181]; [0196]; [0203]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR as taught by Oyman with the method and apparatus as disclosed by 3GPP for the 

Regarding claim 2, 3GPP, as modified by Oyman, further teaches and discloses transmitting, by the first UE to a serving base station, a message to request a maximum uplink PLR for media transmitted in a direction from the first UE to the second UE and a maximum downlink PLR for media transmitted in a direction from the second UE to the first UE according to the negotiated distribution (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 3, 3GPP, as modified by Oyman, further teaches and discloses transmitting, from the first UE to the second UE, media content in accordance with the maximum uplink PLR for media transmitted in the direction from the first UE to the second UE (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 4, 3GPP, as modified by Oyman, further teaches and discloses wherein the serving base station is configured to establish a handover threshold for the VoIP session based at least in part on the requested maximum uplink PLR and the requested maximum downlink PLR (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 5, 3GPP, as modified by Oyman, further teaches and discloses wherein the handover threshold comprises a single radio voice call continuity (SRVCC) threshold (pages 17-19, sections 8.1, 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches a SRVCC threshold; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 6, 3GPP, as modified by Oyman, further teaches and discloses wherein the maximum end-to-end PLRs are further based on respective packet loss concealment (PLC) and jitter buffer management (JBM) implementations in use at the first UE and the second UE (pages 17-19, sections 8.1, 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining PLC and JBM; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 7, 3GPP, as modified by Oyman, further teaches and discloses wherein the first UE and the second UE are configured to negotiate the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks via session description protocol (SDP) (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining negotiating MaxPLR via SDP; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

claim 9, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum uplink PLR included in the offer being less than half the maximum end-to-end PLR that the first UE can tolerate, the agreed maximum downlink PLR included in the answer is no greater than the maximum end-to-end PLR that the first UE can tolerate minus the proposed maximum uplink PLR (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 10, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum uplink PLR included in the offer being no less than half the maximum end-to-end PLR that the first UE can tolerate, the agreed maximum downlink PLR included in the answer is not greater than half the maximum end-to-end PLR that the first UE can tolerate (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 11, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum downlink PLR included in the offer being less than half the maximum end-to-end PLR that the second UE can tolerate, the agreed maximum uplink PLR included in the answer is not greater than the maximum end-to-end PLR that the second UE can tolerate minus the proposed maximum (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 12, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum downlink PLR included in the offer being greater than or equal to half the maximum end-to-end PLR that the second UE can tolerate, the agreed maximum uplink PLR included in the answer is no greater than half the maximum end-to-end PLR that the second UE can tolerate (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 13, 3GPP, as modified by Oyman, further teaches and discloses wherein the proposed maximum uplink PLR and the proposed maximum downlink PLR requested from the serving base station of the second UE equal the agreed maximum uplink PLR and the agreed maximum downlink PLR, respectively (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 14, 3GPP, as modified by Oyman, further teaches and discloses wherein negotiating the distribution of the maximum end-to-end PLRs among (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claims 15, 30, 32, and 34, 3GPP teaches and discloses an apparatus and method for increasing network coverage for a Voice-over-Internet Protocol (VoIP) session between a first user equipment (UE) (UE A, figure 8.5; page 30) and a second UE (UE B, figure 8.5; page 30), comprising: 
monitoring, by a network entity serving the first UE, a codec configuration negotiation between the first UE and the second UE (page 7, section 4.2.1; teaches monitoring a negotiated codec configuration), wherein the codec configuration negotiation includes an exchange of maximum end-to-end packet loss rates (PLRs) that the first UE and the second UE can tolerate for received media based at least in part on (page 8, section 4.2.2; teaches transmitting a MaxPLR between UE1 and UE2; figure 4.2); and
determining, by the network entity, an agreed-upon distribution of the maximum end-to-end PLRs among respective uplinks and downlinks (page 30-31, section 8.2.3.2 and 8.2.3.3; teaches a negotiated distribution of MaxPLR among the UL and DL; page 30-32, sections 8.2.3.1-8.2.3.6); and 
transmitting, by the network entity to a base station serving the first UE, a message to request a uplink PLR for media transmitted in a direction from the first UE to the second UE and a downlink PLR for media transmitted in a direction from the second UE to the first UE based, at least in part, on an maximum end-to-end PLR that the second UE can tolerate for received media included in an offer to the first UE from the second UE and a maximum end-to-end PLR that the first UE can tolerate for received media included in an answer to the second UE from the first UE (pages 18-19, sections 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-31, section 8.2.3.1, 8.2.3.2, and 8.2.3.3; figure 8.5).
However, 3GPP may not expressly disclose a maximum uplink PLR for media transmitted and a maximum downlink PLR for media transmitted (although 3GPP does teach and suggest a negotiated distribution of MaxPLR among the UL and DL; page 30-31, section 8.2.3.1, 8.2.3.2, and 8.2.3.3; figure 8.5). 
Nonetheless, in the same field of endeavor, Oyman teaches and suggests a maximum uplink PLR for media transmitted and a maximum downlink PLR for media transmitted ([0136]; [0140]; [0141]; teaches negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR; UL MaxPLR and DL MaxPLR; [0181]; [0196]; [0203]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR as taught by Oyman with the method and apparatus as disclosed by 3GPP for the purpose of negotiating parameters for end to end communication to ensure quality and robustness, as suggested by Oyman.

Regarding claim 16, 3GPP, as modified by Oyman, further teaches and discloses wherein the maximum end-to-end PLRs are further based on respective packet loss concealment (PLC) and jitter buffer management (JBM) implementations in use at the first UE and the second UE (pages 17-19, sections 8.1, 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining PLC and JBM; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 17, 3GPP, as modified by Oyman, further teaches and discloses wherein determining the maximum end-to-end PLRs that the first UE and the second UE can tolerate for received media comprises: transmitting, to the second UE from the first UE, the maximum end-to-end PLR that the first UE can tolerate for received media given the negotiated codec configuration; and transmitting, to the first (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 18, 3GPP, as modified by Oyman, further teaches and discloses wherein the first UE and the second UE are configured to negotiate the agreed-upon distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks via session description protocol (SDP) (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining negotiating MaxPLR via SDP; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 19, 3GPP, as modified by Oyman, discloses the claimed invention, but may not expressly disclose further teaches and discloses wherein determining the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks comprises: transmitting, to the first UE from the second UE, a proposed maximum uplink PLR to be requested from a serving base station of the second UE, and a proposed maximum downlink PLR to be requested from the serving base station of the second UE; and transmitting, to the second UE from the first UE, an SDP answer indicating an agreed maximum downlink PLR to be requested from a serving base station of the first UE, and an agreed maximum uplink PLR to be requested from the serving base station of the first UE. 
([0136]; [0140]; [0141]; teaches negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR; UL MaxPLR and DL MaxPLR; [0181]; [0196]; [0203]).

Regarding claim 20, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum uplink PLR included in the SDP offer being less than half the maximum end-to-end PLR that the first UE can tolerate, the agreed maximum downlink PLR included in the SDP answer is no greater than the maximum end-to-end PLR that the first UE can tolerate minus the proposed maximum uplink PLR (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 21, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum uplink PLR included in the SDP (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 22, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum downlink PLR included in the SDP offer being less than half the maximum end-to-end PLR that the second UE can tolerate, the agreed maximum uplink PLR included in the SDP answer is not greater than the maximum end-to-end PLR that the second UE can tolerate minus the proposed maximum downlink PLR (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 23, 3GPP, as modified by Oyman, further teaches and discloses wherein, based on the proposed maximum downlink PLR included in the SDP offer being greater than or equal to half the maximum end-to-end PLR that the second UE can tolerate, the agreed maximum uplink PLR included in the SDP answer is no greater than half the maximum end-to-end PLR that the first UE can tolerate (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 24, 3GPP, as modified by Oyman, further teaches and discloses wherein the proposed maximum uplink PLR and the proposed maximum downlink PLR requested from the serving base station of the second UE equal the agreed maximum uplink PLR and the agreed maximum downlink PLR, respectively (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 25, 3GPP, as modified by Oyman, further teaches and discloses wherein determining the distribution of the maximum end-to-end PLRs among the respective uplinks and downlinks comprises: transmitting, to the second UE from the first UE, an SDP offer that includes the maximum end-to-end PLR that the first UE can tolerate for received media, a proposed maximum uplink PLR to be requested from a serving base station of the first UE, and a proposed maximum downlink PLR to be requested from the serving base station of the first UE; and transmitting, to the first UE from the second UE, an SDP answer indicating at least the maximum end-to-end PLR that the second UE can tolerate for received media, an agreed maximum downlink PLR to be requested from a serving base station of the second UE, and an agreed maximum uplink PLR to be requested from the serving base station of the second UE (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 26, 3GPP, as modified by Oyman, further teaches and discloses wherein a serving base station of the first UE is configured to establish a handover threshold for the VoIP session based at least in part on the requested maximum uplink PLR and the requested maximum downlink PLR (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Regarding claim 27, 3GPP, as modified by Oyman, further teaches and discloses wherein determining the agreed-upon distribution of the maximum end-to-end PLRs comprises: deriving PLR_adapt and maxe2e-PLR attribute values based on attributes in an SDP offer and/or an SDP answer transmitted by the first UE and the second UE; and determining the agreed-upon distribution of the maximum end-to-end PLRs based on the PLR_adapt and maxe2e-PLR attribute values and maximum end-to-end PLR uplink and downlink parameter values in an SDP answer from the first UE or the second UE (pages 18-20, sections 8.2.2.1, 8.2.2.2, 8.2.2.3, and 8.2.2.4; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

claim 28, 3GPP, as modified by Oyman, further teaches and discloses wherein the handover threshold comprises a single radio voice call continuity (SRVCC) threshold (pages 17-19, sections 8.1, 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches a SRVCC threshold; figure 8.2; page 30-32, sections 8.2.3.1-8.2.3.6). 

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive. 
Consider claim 1, Applicant argues, on pages 14-15 of the Remarks, that 3GPP and Oyman does not disclose or suggest “receiving an SDP offer that includes the maximum end-to-end PLR that the second UE can tolerate for received media, a proposed maximum uplink PLR to be requested from a serving base station of the second UE, and a proposed maximum downlink PLR to be requested from the serving base station of the second UE; and transmitting an SDP answer indicating at least the maximum end-to-end PLR that the first UE can tolerate for received media, an agreed maximum downlink PLR to be requested from a serving base station of the first UE, and an agreed maximum uplink PLR to be requested from the serving base station of the first UE”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, 3GPP, as modified by Oyman, does teach and suggest receiving an SDP offer that includes the maximum end-to-end PLR that the second UE can tolerate for received media, a proposed maximum uplink PLR to be requested from a serving base station of the second UE, and a proposed maximum downlink PLR to be 
The 3GPP clearly teaches a dynamic negotiation between a first UE and a second UE regarding the maximum PLR and the distribution of the maximum end-to-end PLR.  The 3GPP further teaches that during the negotiation the second UE requests/offers a proposed max e2e PLR as well as the UL and DL PLRs, and while the 3GPP may not explicitly use the term maximum downlink PLR or maximum uplink PLR, it is understood by one of ordinary skill in the art that the proposed UL and DL of the maximum e2e PLR are essentially an indication of the maximum downlink PLR and maximum uplink PLR as they are derived from the max e2e PLR.  The 3GPP further teaches that during the negotiation the first UE then indicates/answers with the accepted/agreed max e2e PLR as well as the UL and DL PLRs (pages 18-19, sections 8.2.2.1, 8.2.2.2, and 8.2.2.3; teaches determining and negotiating UL PLR and DL PLR distribution among the UE1 and UE2; figure 8.2; page 30-31, section 8.2.3.1, 8.2.3.2, and 8.2.3.3; figure 8.5).
          Oyman is relied upon to further teach and suggest the explicit use of the terms UL MaxPLR and DL MaxPLR and negotiating between a UE A and UE B a SDP offer with a maximum uplink PLR and a maximum downlink PLR and agreeing to the maximum uplink PLR and maximum downlink PLR ([0136]; [0140]; [0141]; UL MaxPLR and DL MaxPLR; [0181]; [0196]; [0203]).  It would have been obvious to a person of ordinary 
        Therefore, the combination of the 3GPP and Oyman still teaches and suggests receiving an SDP offer that includes the maximum end-to-end PLR that the second UE can tolerate for received media, a proposed maximum uplink PLR to be requested from a serving base station of the second UE, and a proposed maximum downlink PLR to be requested from the serving base station of the second UE; and transmitting an SDP answer indicating at least the maximum end-to-end PLR that the first UE can tolerate for received media, an agreed maximum downlink PLR to be requested from a serving base station of the first UE, and an agreed maximum uplink PLR to be requested from the serving base station of the first UE.
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For independent claims 15, 29, 30, 31, 32, 33, and 34, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2-7, 9-14, and 16-28, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1 and 15, respectively.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 25, 2022